DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Independent claim 1 requires that one have a dummy element comprising: a semiconductor substrate, a lower insulating film, … and also have the dummy element simulating a defective state.” Examiner notes that the dummy element can be interpreted s comprising itself or that it is a piece of a larger apparatus. As written, it may be seen as part of an apparatus comprising the above listed elements or it may be seen as the system comprising some other smaller dummy element. 
Further, as written, one only sees the dummy element as a description of its function. It can be interpreted as having no structural form if viewed an element of a larger apparatus. For these reasons, the claims are indefinite because they have several possible interpretations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, & 7 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Yasuhara et al (U.S. PGPub # 2002/0030226).
Regarding Independent Claim 1, Yasuhara teaches:
A dummy element comprising: 
a semiconductor substrate (Fig. 16B Elements 71 & 72.); 
a lower insulating film deposited on the semiconductor substrate (Fig. 16B Elements 83 which is depicted as two layers and paragraph 0136.); 
a first resistive layer deposited on the lower insulating film (Fig. 16B Elements 81 & 82.); 
an interlayer insulating film covering the first resistive layer (Fig. 16B Elements 83 which is depicted as two layers and paragraph 0136.); 
a first pad-forming electrode deposited on the interlayer insulating film so as to be connected to the first resistive layer (Fig. 16B Element 84 which is depicted having a connection to resistive layer 81.), and including an extending portion to be in Schottky contact with the semiconductor substrate (Fig. 16B Element 84 which is depicted having a connection to resistive layer 81 and subsequently 78 & 72.); 
a relay wire connected on one side to the first resistive layer and connected to the semiconductor substrate with an ohmic contact (Fig. 16B 
a counter electrode allocated under the semiconductor substrate (Fig. 16B Element 85.); 
the dummy element simulating a defective state in the lower insulating film and the interlayer insulating film immediately under the first pad-forming electrode included in a corresponding resistive element as a target to be examined (Fig. 16B Element 80 wherein this layer acts to connect the n+ region to the p+ substrate region 71. It can be a target to be examined as a path for a short disclosed in paragraph 0136. In the broadest reasonable interpretation, a short is a defect.).

    PNG
    media_image1.png
    357
    597
    media_image1.png
    Greyscale


Regarding Claim 3, Yasuhara teaches all elements of claim 1, upon which this claim depends.
Yasuhara teaches a contact region with a conductivity type opposite to the semiconductor substrate, is buried at an upper portion of the semiconductor substrate with which the extending portion of the first pad-forming electrode is in Schottky contact (Fig. 16B Element 78.).
Regarding Independent Claim 5, Yasuhara teaches:
A method of examining a defect of a resistive element, using a dummy element including a lower insulating film deposited on a semiconductor substrate (See rejection of claim 1 above.), a first resistive layer deposited on the lower insulating film, an interlayer insulating film covering the first resistive layer (See rejection of claim 1 above.), a first pad-forming electrode deposited on the interlayer insulating film so as to be connected to the first resistive layer and including an extending portion to be in Schottky contact with the semiconductor substrate (See rejection of claim 1 above.), a relay wire connected to the first resistive layer and connected to the semiconductor substrate with an ohmic contact (See rejection of claim 1 above.), and a counter electrode allocated under the semiconductor substrate, the method comprising (See rejection of claim 1 above.): 
measuring an electrical characteristic between the first pad-forming electrode and the counter electrode (See Fig. 8 & 9.); 

examining a defect of a structure included in the resistive element corresponding to the lower insulating film and the interlayer insulating film immediately under the first pad-forming electrode in accordance with a measurement result of the electrical characteristic of each of the dummy element and the resistive element (See Fig. 8 & 9.).
Regarding Claim 7, Yasuhara teaches all elements of claim 1, upon which this claim depends.
Yasuhara teaches measuring the electrical characteristic comprises an I-V measurement (See Fig. 8 & 9.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuhara et al (U.S. PGPub # 2002/0030226).
Regarding Claim 2, Yasuhara teaches all elements of claim 1, upon which this claim depends.
Yasuhara teaches a contact region with a conductivity type identical to the semiconductor substrate and having a higher impurity concentration than the semiconductor substrate, is buried at an upper portion of the semiconductor substrate to which the relay wire is connected with an ohmic contact (See paragraphs 0084, 0100, 0111, 0117, 0114 and elsewhere. See Fig. 16B Elements 80 and 71 wherein the elements have different p= concentrations. See also Fig. 20 Element 80 and paragraphs 0156, 0163, & 0166.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to combine embodiments of Yasuhara so that one could optimize the performance of the disclosed semiconductor devices. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuhara et al (U.S. PGPub # 2002/0030226) in view of Tanbakuchi et al (U.S. PGPub # 2010/0244870).
Regarding Claim 6, Yasuhara teaches all elements of claim 1, upon which this claim depends.
Yasuhara does not explicitly teach measuring the electrical characteristic comprise an impedance measurement.
Tanbakuchi teaches measuring the electrical characteristic comprise an impedance measurement (Paragraphs 0029, 0033, 0034, & elsewhere.)
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Tanbakuchi to the teachings of Yasuhara such that one would measure impedance because this allows one to observe the reaction of the circuit to RF frequencies and alternating currents.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant. The specific setup of the layers .
Regarding Claim 4, Yasuhara teaches all elements of claim 1, upon which this claim depends.
Yasuhara does not explicitly teach a second resistive layer deposited on the lower insulating film and covered with the interlayer insulating film; and a second pad-forming electrode deposited on the interlayer insulating film so as to be connected to another side of the relay wire and the second resistive layer, and including an extending portion to be in Schottky contact with the semiconductor substrate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents elements of the claimed invention and the previous state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025.  The examiner can normally be reached on Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858